UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 11, 2011 (August 10, 2011) ERHC ENERGY INC. (Exact name of registrant as specified in its charter) Colorado 000-1-7325 88-0218499 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5444 Westheimer Road, Suite 1440, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (713) 626-4700 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On August 10, 2011, ERHC Energy Inc. (the “Company”) issued a news release to announce its results for the quarter ending on June 30, 2011. During the third quarter of its financial year, ERHC’s general and administrative expenses totaled $887,421, a decrease of approximately 38 percent from $1,435,212 in the three months ended June 30, 2010. As of June 30, 2011, ERHC reported $14,816,976 in cash, cash equivalents and short-term investments, and virtually no debt. ERHC also announced an initial eight-year work program on its three exploration blocks in the Republic of Chad arising from the Production Sharing Contract (PSC) signed with the government of Chad in July.The minimum expenditure on the work program over the eight-year period is $16 million. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit number Description News Release dated August 10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERHC ENERGY INC. Dated : August 11, 2011 By: /s/ Peter Ntephe Name: Peter Ntephe Title: Chief Executive Officer
